 

Exhibit 10.5

 

[LOGO]

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

This Agreement is made between Entrust Technologies Inc., a Maryland corporation
(“Entrust”) and Colin Wyatt (the “Employee”).

 

WHEREAS, is order to reduce uncertainty regarding the Employee’s continued
employment during the current transition period, Entrust has entered into the
Officer Retention Program and Agreement on the condition that the Employee
execute this Agreement; and

 

WHEREAS, during the term of the Officer Retention Program, the Employee will
have access to and be instrumental in developing and implementing critical
aspects of Entrust’s strategic business plan;

 

WHEREAS, the Employee is an owner of capital stock or options to acquire the
capital stock of the Company and will otherwise personally benefit from the
Officer Retention Program and Agreement contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of (i) Entrust entering into the Officer
Retention Program and Agreement, (ii) the benefit to the Employee from the
transactions contemplated in the Officer Retention Program, (iii) the employment
or continued employment of the Employee by Entrust or any of its subsidiaries,
and (iv) the continued receipt and access to confidential, proprietary, and
trade secret information associated with the Employee’s position with Entrust,
the Employee and Entrust agree as follows:

 

1. Confidentiality. The Employee hereby acknowledges and reaffirms to the same
extent as if restarted here in full the promises and obligations set forth in
the Intellectual Property and Confidentiality Agreement signed by the Employee
on or about March 22, 1999 and the Conflict of Interest Agreement signed by the
Employee on or about March 22, 1999.

 

2. Non-Competition and Non-Solicitation. The Employee acknowledges and agrees
that the nature of the Entrust confidential, proprietary, and trade secret
information to which the Employee has, and will continue to have, access to
derives value from the fact that it is not generally known and used by others in
the highly competitive, international industry in which Entrust competes. The
Employee further acknowledges and agrees that, even in complete good faith, it
would be impossible for the Employee to work in a similar capacity for a
competitor of Entrust without drawing upon and utilizing information gained
during employment with Entrust. Accordingly, at all times during the Employee’s
employment with Entrust and for a period of one year after termination, for any
reason, of such employment, the Employee will not, directly or indirectly:



--------------------------------------------------------------------------------

 

(a) Engage in any business or enterprise (whether as owner, partner, officer,
director, employee, consultant, investor, lender or otherwise, except as the
holder of not more than 1% of the outstanding stock of a company) that directly
or indirectly competes with Entrust’s business or the business of any of its
subsidiaries anywhere in the United States, Canada or Europe, including but not
limited to any business or enterprise that develops, manufacturers, markets, or
sells any product or service that competes with any product or service
developed, manufactured, marketed or sold, or planned to be developed,
manufactured, marketed or sold, by Entrust or any of its subsidiaries while the
Employee was employed by Entrust or any of its subsidiaries; or

 

(b) either alone or in association with others (i) solicit, or facilitate any
organization with which the Employee is associated in soliciting, any employee
of Entrust or any of its subsidiaries to leave the employ of Entrust or any of
its subsidiaries; (ii) solicit for employment, hire or engage as an independent
contractor, or facilitate any organization with which the Employee is associated
in soliciting for employment, hire or engagement as an independent contractor,
any person who was employed with Entrust or any of its subsidiaries at any time
during the term of the Employee’s employment with Entrust or any of its
subsidiaries (provided, that this clause (ii) shall not apply to any individual
whose employment with Entrust or any of its subsidiaries has been terminated for
a period of one year or longer); or (iii) solicit business from or perform
services for any customer, supplier, licensee or business relation of Entrust or
any of its subsidiaries, induce or attempt to induce, any such entity to cease
doing business with Entrust or any of its subsidiaries, or in any way interfere
with the relationship between any such entity and Entrust or any of its
subsidiaries.

 

3. Miscellaneous.

 

(a) Extension. If the Employee violates the provisions of Sections 1 or 2, the
Employee shall continue to be bound by the restrictions set forth in Sections 1
and 2 until a period of one year has expired without any violation of such
provisions.

 

(b) Not Employment Contract. The Employee acknowledges that this Non-Competition
and Non-Solicitation Agreement does not constitute a contract of employment and,
except as set forth in the accompanying Officer Retention Program agreement (to
which this Agreement is ancillary), does not guarantee that the Company or any
of its subsidiaries will continue his/her employment for any period of time or
otherwise change the at-will nature of his/her employment.

 

(c) Interpretation. If any restriction set forth in Sections 1 or 2 is found by
any court of competent jurisdiction to be invalid, illegal, or unenforceable, it
shall be modified to the minimum extent necessary to render the modified
restriction valid, legal and enforceable. The parties intend that the
non-competition and non-solicitation provisions contained in this Agreement
shall be deemed to be a series of separate covenants, one for each and every
country of each and every state of the United States of America and each and
every political subdivision of each and every country outside the United States
of America where this provision is intended to be effective.

 

-2-



--------------------------------------------------------------------------------

 

(d) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

(e) Waiver of Rights. No delay or omission by Entrust in exercising any right
under this Agreement will operate as a waiver of that or any other right. A
waiver or consent given by Entrust on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

 

(f) Equitable Remedies. The restrictions contained in this Agreement are
necessary for the protection of the business and goodwill of Entrust and its
subsidiaries and are considered by the Employee to be reasonable for such
purpose. The Employee agrees that any breach of this Agreement is likely to
cause Entrust substantial and irrevocable damage and therefore, in the event of
any such breach, the Employee agrees that Entrust, in addition to such other
remedies which may be available, shall be entitled to specific performance and
other injunctive relief.

 

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas. Any action, suit, or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be commenced only in a court of the State
of Texas (or, if appropriate, a federal court located within Texas), and Entrust
and the Employee each consents to the jurisdiction of such a court.

 

(h) Term. This Agreement shall be effective on March 6, 2001, subject to the
execution by the Employees of the Officer Retention Program and Agreement. This
Agreement shall expire March 6, 2002.

 

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

       

ENTRUST TECHNOLOGIES INC.

Date:

 

  March 27, 2001

--------------------------------------------------------------------------------

     

By:

 

/s/  David L. Thompson

--------------------------------------------------------------------------------

       

EMPLOYEE:

Date:

 

  April 09/01

--------------------------------------------------------------------------------

     

/s/  David L. Thompson

--------------------------------------------------------------------------------

           

    (Signature)

 

 

-3-